11th
Court of Appeals
                                                                  Eastland,
Texas
                                                             Memorandum
Opinion
 
In re William Dennis Bloom and Daniel Flynn
Bloom
No. 11-03-00078-CV B Original Proceeding
 
Relators have filed in this court a motion to
withdraw their petition for writ of mandamus. 
Relators state that they have resolved the issues connected with the
underlying litigation with the real parties in interest.  The motion is granted.
The original proceeding is dismissed as moot.
 
PER CURIAM
 
April 17, 2003
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.